DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to an article of footwear, and Species B, corresponding to Figs. 1-4, 8, and 10-11, in the reply filed on August 4, 2021, is acknowledged.  Applicant indicated that claims 1-13 read on the elected species.  Accordingly claims, 14-20 are withdrawn from further consideration.  An action on the merits follows regarding claims 1-13.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate both a first charging pad in Fig. 12 and a housing in at least Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “224” has been used to designate both a second charging pad in Fig. 12 and a lid in at least Fig. 5.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “wherein the inflatable bladder is disposed in the sole” recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The use of the term “BLUETOOTH®” at [0010], [0072], and [0083], and “LYCRA®” at [0050], which are trade names or a marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
The disclosure is objected to because at least the following acronyms should be first introduced using the full term followed by acronym in parentheses:
“ANT” at [0072];
“RFID” at [0083];
“EPROM” and “PROM” at [0113];
“PCMCIA” and “RF” at [0114];
“DRAMs” at [0115]; and
“MEMs” at [0117].  
Examiner respectfully requests that Applicant review the specification for additional informalities.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because at lines 6-7, “the air pressure” should instead read “an air pressure” as it is the first time the term is being introduced in the claims.
Claim 3 is objected to because at line 3, “the measured air pressure” should instead read “a measured air pressure” as it is the first time the term is being introduced in the claims.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the command signal represents a target air pressure level” at lines 1-2.  It is unclear exactly how the command signal represents the target air pressure level.  For example, the command signal could include the value of the target air pressure, the command signal could not contain the value of the target air pressure and simply refer to it elsewhere, the command signal could act as a placeholder for the value of the target pressure level without actually containing the value, or other various scenarios.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as “wherein the command signal includes a target air pressure level”. 
Claim 5 contains the trademark/trade name “BLUETOOTH®” at line 3.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a short-range wireless technology standard and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 (claims 2 and 5 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106307809B to Dong (hereinafter, “Dong”).
Regarding claim 1, Dong teaches an article of footwear (Fig. 1; [0032]) comprising: a sole; an upper coupled to the sole (See Fig. 1; shoe of Dong includes an upper and sole); and an inflation system coupled to the article of footwear (equipment compartment (3) includes inflation and exhaust system; [0033]-[0034]), the inflation system comprising: an inflatable bladder (airbag body (2)); a pump in fluid communication with the bladder, the pump configured to adjust the air pressure of the inflatable bladder (air pump (7) is capable of adjusting air pressure in the airbag body; [0040]); and a control circuitry operatively linked to the pump (a processor is operatively linked to air pump to control air pump; [0040]), the control circuitry configured to transmit a first actuation signal to the pump such that pump adjusts the air pressure of the inflatable bladder (the processor is capable of transmitting signal to turn on the air pump to adjust the pressure of the air bag; [0014], [0041]), wherein the control circuitry is configured to receive a command signal from a remote device, and upon receipt of the command signal, the control circuitry transmits the first actuation signal to the pump to adjust the air pressure of the inflatable bladder (the processor is capable of receiving a command signal from a mobile device including a command to adjust the pressure of the airbag; [0012], [0014], [0039]-[0041]).
Regarding claim 2, Dong teaches wherein the command signal represents a target air pressure level, and upon receipt of the command signal, the control circuitry is configured to transmit the first actuation signal to the pump such that the pump adjust the air pressure of the inflatable bladder to the target air pressure level (the mobile device can set an air pressure preset value and start rule for the pump, wherein the processor controls the pump to adjust the pressure of the airbag to the preset value; [0012], [0020], [0039]-[0041]).
Regarding claim 3, Dong teaches wherein the inflation system comprises: a pressure sensor configured to transmit a measurement signal to the control circuitry, the measurement signal representing the measured air pressure of the inflatable bladder (pressure sensor (8) is capable of transmitting a measurement signal representing the measured air pressure to the processor; [0032]-[0034]).
Regarding claim 4, Dong teaches wherein the control circuitry is configured to transmit a data signal to the remote device, the data signal indicating the measured air pressure of the inflatable bladder (the processor is capable of transmitting a data signal .
Regarding claim 5, Dong teaches wherein the control circuitry is configured to receive the command signal from the remote device and transmit the data signal to the remote device according to a Bluetooth or Bluetooth Low Energy standard (the processor and mobile device communicate via Bluetooth; [0010], [0023]).
Regarding claim 6, Dong teaches wherein the inflation system comprises: an extension defining an air passage connected to the pump and the inflatable bladder, and the pressure sensor is coupled to the extension (Fig. 3; pressure sensor (8) forms an extension that in part defines an air passage that is fluidly connected to the pump (7) and air bag (2) via guiding device (5); [0034]).
Regarding claim 7, Dong teaches wherein the inflation system comprises: a foot-detection sensor configured to transmit a presence signal to the control circuitry, the presence signal indicating when a wearer's foot is received in the article of footwear, wherein upon receipt of the presence signal, the control circuitry transmits a second actuation signal to the pump to increase the air pressure of the inflatable bladder (the inflation system of Dong includes a motion sensor capable of detecting when the user puts their foot into the shoe and starts to walk, i.e., footsteps, and sending a signal to the processor to turn on the air pump and pressurize the bag; [0014].
Regarding claim 8, Dong teaches wherein the pump comprises: a displacement member configured to rotate or reciprocate to adjust the air pressure of the inflatable bladder (air pump (7) is a diaphragm type air pump including a diaphragm and is capable of reciprocating to adjust air pressure; Examiner further notes that Applicant list ; and a motor configured to drive rotation or reciprocation of the displacement member upon receipt of the first actuation signal such that the displacement member adjusts the air pressure of the inflatable bladder (air pump (7) is a diaphragm type air pump including a motor; [0039]).
Regarding claim 10, Dong teaches wherein the inflatable bladder is disposed on the upper, and the inflatable bladder is configured to conform at least a portion of the upper against the wearer's foot (Fig. 1; airbag (20) is part of the shoe upper and is capable of conforming to at least a portion of the upper against a wearer’s foot; [0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of USPN 5,230,249 to Sasaki et al. (hereinafter, “Sasaki”). 
Regarding claim 9, Dong does not teach wherein the inflation system comprises: a display coupled to the article of footwear and operatively linked to the control circuitry, the display configured to generate a visual indicator representing a status of the inflatable bladder.
wherein the inflation system comprises: a display coupled to the article of footwear and operatively linked to the control circuitry, the display configured to generate a visual indicator representing a status of the inflatable bladder (See Sasaki, Figs. 1-5; the inflation system of Sasaki includes a pressure meter device (7) having an display unit (11) that is operatively linked to a CPU (14), the display being capable of generate a visual indicator of a status of an inflatable bladder; See Sasaki, Col. 3, lines 48-57).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Dong to include the pressure meter device and display disclosed by Sasaki.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Dong to include the pressure meter device and display disclosed by Sasaki for a variety of reasons including (but not limited to) allowing for monitoring and measurement of the air pressure of the inflatable footwear using only the footwear if desired (See Sasaki, Abstract).  For example, if the mobile device is powered-off, charging, or otherwise inaccessible or inconvenient to access by the user.
Regarding claim 13, the modified footwear of Dong (i.e., Dong in view of Sasaki as described with respect to claim 9) further teaches wherein the inflation system comprises: a display input transducer coupled to the upper and operatively linked to the display, the display input transducer configured to actuate the display upon the application of force against the display input transducer (See Sasaki, Figs. 3-4; pressure meter device (7) having display (11) is coupled to the shoe upper and includes switches (S1-S3) for operating functions presented on the display; See Sasaki, Col. 3, line 58 – Col. 4, line 33).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of USPN 5,987,779 to Litchfield et al. (hereinafter, “Litchfield”).
Regarding claim 11, Dong does not explicitly teach wherein the inflatable bladder is disposed in the sole.
However, Litchfield, in a related footwear having an inflatable upper art, is directed to an athletic shoe with an inflatable bladder for a more secure fit to a user’s foot.  The bladder is inflated by a lightweight pump disposed on the shoe (See Litchfield, Abstract).  Specifically, Litchfield teaches wherein the inflatable bladder is disposed in the sole (See, Litchfield, Fig. 12; dual chamber bladder system includes first and second bladder chambers (30a, 30b) disposed on an upper of a foot and under the foot, respectively; See Litchfield, Col. 16, lines 25-55).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the inflatable airbag of Dong to further include a portion that extends under the foot of the wearer as disclosed by Litchfield.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the inflatable airbag of Dong to further include a portion that extends under the foot of the wearer as disclosed by Litchfield in order to provide additional cushioning to the underside of the foot (See Litchfield, Col. 16, lines 49-52).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 2019/0000186 to Mou et al. (hereinafter, “Mou”).
Regarding claim 12, Dong does not explicitly teach wherein the inflation system comprises: a pump input transducer coupled to the upper and operatively linked to the pump, the pump input transducer configured to actuate the pump upon the application of force against the pump input transducer.
However, Mou, in a related footwear having an inflatable upper art, is directed to a shoe having a pressure fixing device for adjusting pressure in an inflatable shoe tongue, the inflation being controlled by an air pump and a control module (See Mou, Abstract).  More specifically, Mou teaches wherein the inflation system comprises: a pump input transducer coupled to the upper and operatively linked to the pump, the pump input transducer configured to actuate the pump upon the application of force against the pump input transducer (See Mou Figs. 1 & 7A; the inflation system of Mou includes a switch (17) disposed on the shoe body (21), i.e., the upper, that is operatively linked to the pump via the control module; the switch is capable of sending a signal to enable operation of the air pump in response to the user interacting with the switch; See Mou, [0053]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Dong to include the user-operable pump switch on the upper of the footwear as disclosed by Mou.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Dong to include the user-operable pump switch on the upper of the footwear as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2018/0289096 to Mo et al.; US 2019/0053572 to Patton; US 20190000183 to Mou et al.; US 2014/0165427 to Molyneux et al.; US 2020/0297072 to Jacob; and US 2019/0365042 to Weast et al. are all directed to footwear having computer-controllable, inflatable bladder systems.  US 2013/0227857 to Schindler et al. is directed to a footwear bladder system extending from a sole to an upper of the foot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732